EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison McGeary on 1/19/2021.
The application has been amended as follows: 
in the claims:
in claim 1's line 3–4, delete "adapted for oral use" and insert --comprising a water-soluble component capable of being released through the outer water-permeable pouch--;
in claim 10's line 14, delete "adapted for oral use" and insert --comprising a water-soluble component capable of being released through the outer water-permeable pouch--; 
in claim 10's line 16, delete "adapted for oral use";
in claim 10's lines 18, delete "composition charge" and insert --respective charge of the composition--; and
in claim 26's line 6, delete [[a]] and insert --the--. 

Election/Restrictions
Claims 1–7, 9, 19, and 21–28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-16, 18 and 20 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office Action mailed on 10/02/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1–7, 9–16, and 18–28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the nonwoven web, such that the nonwoven web is substantially free of any additional binding agents. 
YAZAWA US Patent No. 3,734,812 (of record) discloses the manufacture of a nonwoven web comprising first and second sets of a plurality of continuous filament heat 
YAZAWA discloses superimposing a binding film between, and at times around, the two sets of continuous heat sealable filaments before subsequently melting the film (Column 5, Lines 24 – 40 and Column 6, Lines: 24 – 38).
It would have been obvious to one of ordinary skill in the art to use YAWAZA’s fabric to form an outer water-permeable pouch defining a cavity containing a composition adapted for oral use. The motivation for arrive at such limitation is supplied by YAWAZA’s disclosure that the fabric may be used to hold vegetables, cereals, or powders—i.e., compositions adapted for oral use —for the benefit of air permeability without sacrificing strength (as taught by YAWAZA at Column 3, Lines: 3 – 25). At least a portion of the obvious pouch would be capable of fitting in the mouth of a user. Additionally, YAWAZA’s pouch would be adapted for oral use simply through an obvious change in size of the article. 
However, YAZAWA fails to disclose:
1) wherein the plurality of continuous filament heat sealable binder fibers are less than about 20 µm in diameter; and 
2) as Applicant persuasively argues on pages 9–10 of Applicant's remarks filed on 10/08/2020, YAZAWA's binding film amounts to an additional binding agent. Therefore, YAZAWA also fails to disclose the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the nonwoven web, such that the nonwoven web is substantially free of any additional binding agents. 
With respect to the first deficiency and respectfully disagreeing with the Applicant's remarks on page bottom of page 10, IWASAKI US Patent No. 7,498,281 (of record) teaches wherein a plurality of continuous filament heat sealable binder fibers with average yarn diameter of 12–30 (2:59–63). The Examiner maintains that it would have been obvious to one of ordinary 
[AltContent: textbox (Annotation of YAZAWA’s Figure 2)][AltContent: arrow][AltContent: textbox (IWASAKI’s small fibers (graphically illustrated as 4 individual fibers here) in place of YAZAWA’s individual fibers )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    593
    544
    media_image1.png
    Greyscale



The obvious incorporation of the above teachings would make obvious wherein the plurality of continuous filament heat sealable binder fibers are less than about 20 µm in diameter. (See MPEP 2144.05: Where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. ).
With respect to the second deficiency, IWASAKI fails to teach wherein the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the 
Setting aside YAZAWA and IWASAKI, US Patent No. 2475241 teaches the use of heat sealable short binder fibers (Figures 1–3, 8; 2:12–19) which are carded into parallel arrangement and are applied to woven fabric to serve as the adhesive for the woven fabric (2:19–55). However, these heat sealable binder fibers are not continuous filament heat sealable binder fibers, they are not configured to act as a binding agent for the nonwoven web because they act as a binding agent for a woven sheet of material, and the reference fails to disclose the claimed diameter.
The following teaching are relevant but also fail enable one of ordinary skill in the art to arrive at a non woven web comprising a plurality of continuous filament heat sealable bind fibers oriented substantially parallel to each other, wherein the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the nonwoven web, such that the nonwoven web is substantially free of any additional binding agents:
PG Publication No. 20120103353's [0050] (of record) teaches "[t]he fiber may include a rayon core and a biodegradable outer sheath (including, e.g., one or more of PHA, PLA, and/or other biodegradable polymer configured to act as fiber binder and pouch sealer), which outer sheath material may having a lower melting point than the core. During fiber formation, a hydrophilic fiber coating may be applied" and [0051] teaches  "rayon fiber may be formed and assembled into nonwoven fleece fabric. More highly biodegradable polymer fiber (including, e.g., one or more of PHA, PLA, and/or other biodegradable polymer configured to act as fiber binder and/or pouch sealer based upon a desirable melting temperature range) may be incorporated with the rayon during assembly into fleece fabric." However, this disclosure fails to remedy the above deficiencies. 
PG Publication No. 20110036364's
PG Publication No. 20140261473's  [0078] teaches "[i]n some cases, the polymeric fibers include thermoplastic materials (e.g., polyurethane), which can permit for thermal bonding at a seal without a need to include additional treatments at the seal location, such as applying chemical binders (e.g., ethyl vinyl acetate), which can impact flavor. A thermoplastic material can be heat sealed and cut in a single step to create a strong bonding region, avoiding the need to have a large heat seal area, which can cause mouth discomfort."
PG Publication No. 20120031416 discloses a smokeless tobacco product includes smokeless tobacco and structural fibers. A variety of fibers are suitable for use in the tobacco-entangled fabric 100, including polylactic acid and polybutylene succinate (Abstract; [0039]; [0052]-[0054]; [0108]). 
A subsequent search returned some relevant references which are being made of record. However, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the nonwoven web, such that the nonwoven web is substantially free of any additional binding agents. 
Claims 2–7, 9, 19 and 21–28 are allowed for the same reasons via their dependency on claim 1. 
With respect to independent claim 10, claim 10 is directed to the process of making allowable product of claim 1 and is allowed for the same reasons. 
Therefore, the primary reason for allowing claim 10 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a method of making the claimed product wherein the plurality of continuous filament heat sealable binder fibers are configured to act as a binding agent for the nonwoven web, such that the nonwoven web is substantially free of any additional binding agents. 
Claims 11–16, 18, and 20 are allowed for the same reasons via their dependency on claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant's remarks, see pages 2–10 of the remarks filed on 10/8/2020, are persuasive. As demonstrated above, claims 1–7, 9–16, and 18–28 are allowed. All previous objections and rejections are moot and withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743